Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Apr. 13, 2022 has been entered.  All arguments have been fully considered.  
 
Status of the Claims 
	Claims 1-7, 9-11 and 15-17 are currently pending.
Claims 1 and 7 are amended.
 	Claims 8, 12-14 and 18-61 are cancelled.   
	Claims 1-7, 9-11 and 15-17 have been considered on the merits.

Specification Objections
	New specification objections have been added due to further consideration.

The disclosure is objected to because of the following informalities: the use of trademarks.
The use of the terms: Teflon™ in 00246, Neurocult™ in 00266; Adobe® Photoshop® in 00273; and GraphPad Prism™ in 00274 which are a trade names or a marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are revised due to amendment. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (WO 2014/035474 A1, published March 6, 2014) (ref. of record) in view of Eichler et al. (Nat Rev Clin Oncol., 2011) (ref. of record) and Aboody et al. (Neuro Oncology, Neuro Oncol, 2006) (ref. of record).
Regarding claim 1, Shah teaches treatment of a subject having a malignant condition (a patient) using “multifunctional receptor targeted cancer therapeutics" (MRTCTs) delivered by stem cells to treat cancers, including brain, lung cancer, breast cancer and melanoma (p. 50, ¶163-166).  Shah teaches a multifunctional receptor targeted cancer therapeutic comprising two portions capable of binding specifically to receptors on cancer cells (p. 2, ¶7), the first portion can comprise an antibody reagent (p. 2, ¶8); the second cancer cell receptor can be DR4 or DR5 and can be S-TRAIL (p. 2, ¶9).
Regarding claims 2-3, Shah teaches that the second cancer cell receptor can be DR4 or DR5 and can be S-TRAIL (p. 2, ¶9; p. 15, ¶57).
Regarding claims 4-6, Shah teaches the first portion capable of specific binding with a cancer cell receptor can be EGFR (p. 2, ¶8).
Regarding claim 7, Shah teaches that the antibody reagent can be a nanobody reagent (p. 2, ¶8).
Regarding claim 9, Shah teaches that the stem cell can be a neural stem cell or mesenchymal stem cell (p. 3, ¶16).
Regarding claim 10, Shah teaches that the neural stem cells that can be used are neural stem cells derived or differentiated from an induced pluripotent stem (iPS) cell (p. 26, ¶121).
Regarding claim 11, Shah teaches that the cells can be administered intravenously (not intracranially or directly into the brain parenchyma) (p. 3, ¶16).
Although Shah teaches that the MRTCTs can be used to treat subjects with cancer, (p. 50, ¶166; p. 51, ¶169), and metastatic cancers (p. 49, ¶165), Shah does not explicitly teach that the cancer comprises multifocal metastases in the brain as recited in claim 1.  
However, prior to the effective date of the instant invention, Eichler teaches that, “The majority of brain metastases originate from primary cancers in the lung (40–50%) or breast (15–25%), or from melanoma (5–20%).”  See p. 1, Introduction; p. 9, HER2-amplified breast cancer, Melanoma.  The instant disclosure teaches the terms "metastatic brain cancer" or "secondary brain cancer" or "metastatic brain tumor" or "secondary brain tumor" or "multifocal brain metastases" refer to a tumor occurring in the brain that is caused by cancer cells spreading to the brain from a primary cancer elsewhere in the body, forming a tumor or tumor foci in the brain.  See p. 6, ¶69.  Thus, Eichler’s teachings fulfill the limitation of multifocal brain metastases because they refer to a tumor occurring in the brain that is caused by cancer cells spreading to the brain from a primary cancer.  
Shah and Eichler do not explicitly teach that the stem cells are administered via the carotid artery as recited in claim 1.
However, Aboody teaches an in vivo model for melanoma metastasis to the brain by injecting B16/F10 cells (melanoma tumor cells) into the left carotid artery, then the mice were injected with NSPCs into the left carotid artery (p. 120, col. 2, Tumor Formation, NSPC Injections, and Treatment).  Aboody teaches that NSPCs were found co-localized with multiple brain metastases when injected intra-arterially (Fig. 3A).  They further teach that the experimental mouse model was also used to demonstrate proof of principle for the in vivo therapeutic efficacy of NSPCs genetically engineered to stably express the pro-drug activating enzyme CD to selectively kill tumor cells in the presence of systemically administered 5-FC (Fig. 4A).  Note that the disclosure’s definition that the phrase “clinically” is only used in the context of administration to a clinically-relevant mouse model and in addition, the phrase “clinically” does not add any structural limitation to the claims.  Accordingly, Aboody’s teachings fulfill the limitations of the claim.  
Accordingly, given that Shah teaches using their methodology to treat breast cancer, lung cancer and melanoma which often result in brain metastases, and further, that Shah teaches that their methods can also treat brain tumors (p. 50, ¶167), it would have been obvious to the skilled artisan to treat a patient with lung cancer, breast cancer, or melanoma, who had a brain metastases, with Shah’s MRTCTs.  One of skill in the art would have had a reasonable expectation of success in treatment of multifocal brain metastases because Shah teaches that their MRTCTs can be used to treat cancer, and specifically brain tumors (p. 50 ¶167).  In addition, it would have been obvious to the skilled artisan to modify the combined art and include carotid artery administration of NSCs as taught by Aboody, with a reasonable expectation of success.  Given that Shah and Eichler teach that breast cancer and melanoma results in brain metastases, and teach using NSCs to treat breast cancer, melanoma, and brain tumors, and Aboody teaches that NSCs preferentially migrate to melanoma brain metastases, one of skill in the art would reasonably want to treat a patient with brain metastases resulting from breast cancer or melanoma with carotid injected NSCs.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shah in view of Eichler and Aboody (as applied to claims 1-7 and 9-11 above), and further in view of Rath et al. (Curr Stem Cell Res Ther., 2009) (ref. of record).
Shah, Eichler and Aboody are summarized and relied upon as detailed above.  They do not explicitly teach that the stem cells are further engineered to express a HSV thymidine kinase (claim 15); or administering ganciclovir to eradicate the stem cells after treatment (claim 16); or that the stem cells are immortalized (claim 17).
However, prior to the effective date of the instant invention, Rath teaches that neural stem cells display remarkable tropism toward GBMs and evidence that neural stem cells can be used to deliver HSV-TK to GBMs in animal models (Abstract).  Rath teaches that neural stem cells specifically target brain tumors in vivo (p. 2, ¶2), and that HSV/tk gene therapy is well-characterized (p. 2, HSV/TK/GCV – MECHANISMS OF ACTION).  Rath teaches using NSCs transduced with HSV-TK, and the systemic administration of GCV (Figure 1).  
Regarding claim 17, although Rath does not teach that the cells are immortalized, Shah teaches that various cells can be used in their methods, including immortalized cell lines (p. 37-38).  Therefore, it would have been obvious to the skilled artisan to utilize an immortalized stem cell in combination with the HSV-TK taught by Rath.
Accordingly, it would have been obvious to the skilled artisan to modify the teachings of Shah, Eichler and Aboody, and co-express HSV-TK to treat brain tumors.  One of skill in the art would have been motivated to make this modification because as noted by Eichler, brain metastases originate from primary cancers such as in the lung (40–50%) or breast (15–25%) and Aboody teaches that NSCs specifically target brain tumors.   One of ordinary skill in the art would have been motivated to express HSV-TK in the NSCs and then use GCV to selectively kill the NSCs after tumor treatment for safety.  One would have had a reasonable expectation of success because Shah, Aboody and Rath all teach using NSCs to treat brain tumors.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejections are revised due to amendment. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9-11, and 15-17 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-13 of copending Application No. 16/715,293 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are both directed to the treatment of multifocal brain tumors.
The instant claims are directed to methods of treating multifocal metastases in the brain, the method comprising clinically administering to an individual in need thereof stem cells engineered to express a binding agent specific for a tumor-associated cell-surface protein, wherein the stem cells are administered via the carotid artery, and whereby the growth and/or survival of multifocal metastases in the brain is/are inhibited.  
The ‘293 claims are directed to methods of treating secondary multifocal brain tumors in a subject, comprising administering a pharmaceutical composition comprising an isolated stem cell or population thereof comprising infectious recombinant oncolytic herpes simplex virus (oHSV), wherein the isolated stem cell or population thereof is a non-cancer stem cell, and wherein the composition is formulated for systemic delivery via intracarotid injection to the subject to thereby contact cancer cells in the brain of the subject with oHSV.
The instant claims recite utilizing an HSV (instant claims 15-17); and further both claims relate to intracarotid injection of the stem cells; and administration of neural stem cells (instant claim 9; claim 3 of ‘293); expressing sTRAIL (instant claim 3; claim 6 of ‘293).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments 
Applicant's arguments filed Apr. 13, 2022 have been fully considered but they are not persuasive.
Applicant argues that Joo clearly teaches away from using ICA (intracarotid artery) injection for delivery of stem cells (Remarks pg. 5 last para.).  Applicant further argues that the Office cannot ignore the teachings of Joo even though the reference is no longer being used in the current set of rejections, since the Office cited the reference previously and the reference is closer in time to the application than Aboody which is currently being used in the rejections (Remarks pg. 5 last para.).  However, these arguments were not found to be persuasive, since Joo actually studies the therapeutic efficacy of injecting stem cells into the carotid artery and found significant in vivo therapeutic effects on brain metastasis when the cells were injected via the carotid artery (pg. 571-572 bridging para. and Fig. 4).  It is also noted that even though, Joo seems to state the delivery method of injecting NSCs (neural stem cells) into the carotid artery cannot be used in the clinic (pg. 570 Col. 2 para. 2), Joo does not provide any explanation or evidence as to why this is the case.  In fact, Joo seems to contradict this point by providing evidence that stem cells injected into the carotid artery have significant in vivo therapeutic effects on brain metastasis (pg. 571-572 bridging para. and Fig. 4).  
Applicant argues that the ‘474 reference (Shah) does not provide any detail to when intra-arterial routes of administration are appropriate for deliver (Remarks pg. 6 para. 2).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Aboody is being relied upon for the teaching that stems cells deliver via carotid artery co-localize with multiple brain metastases (Fig. 3A).  Shah and Eichler are being relied upon for the teaching that breast cancer and melanoma results in brain metastases, and neural stem cells (NSCs) are used treat breast cancer, melanoma, and brain tumors.  Additionally, Aboody is being relied upon for the teaching that NSCs preferentially migrate to melanoma brain metastases.  Applicant addressed each prior art reference separately and only with regard to the specific limitations of that reference. However, when the prior art references are taken as a whole, they teach that the skilled artisan knows each step of the method as currently claimed.  
Application argues that administration by ICA injection has benefits not taught in the art of record and, in particular, ICA injection avoids the problem of the stem cells becoming trapped in the lungs which occurs with intravenous injection of stem cells as evidence by Barbash (Remarks pg. 6 para. 2).  This argument was not found to be persuasive, and it is maintained that the combined teachings of Shah, Eichler and Aboody teach or make obvious the claimed method when taken together.  Shah teaches treating cancer including lung cancer, breast cancer, melanoma and brain using “multifunctional receptor targeted cancer therapeutics” (MRTCTs) delivered by stem cells (0166) and Eichler teaches that the majority of brain metastases originate from primary cancers such as lung cancer, breast cancer and melanoma (pg. 1, Introduction; pg. 9, HER2-amplified breast cancer, Melanoma) and Aboody demonstrates stems cells deliver via carotid artery co-localize with multiple brain metastases (Fig. 3A).  In further response to applicant's argument that the prior art does not recognize the advantage of ICA injection of avoiding trapping of the stem cells in the lungs, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In summary, Applicant argues that none of the recited references demonstrate or teach therapeutic anti-tumor efficacy, clinically or otherwise when stem cells are administered by the carotid artery and Joo and Aboody avoid the ICA administration of stem cells for anti-tumor therapeutic application and proved no reasonable expectation of success for the use of ICA injection as a route of administration of stem cells for the treatment of multifocal metastases to the brain (Remarks pg. 6 para. 3-4). This argument was not found to be persuasive, and it is maintained that the combined teachings of Shah, Eichler and Aboody teach or make obvious the claimed method when taken together.  Shah teaches treating cancer including lung cancer, breast cancer, melanoma and brain using “multifunctional receptor targeted cancer therapeutics” (MRTCTs) delivered by stem cells (0166) and Eichler teaches that the majority of brain metastases originate from primary cancers such as lung cancer, breast cancer and melanoma (pg. 1, Introduction; pg. 9, HER2-amplified breast cancer, Melanoma) and Aboody demonstrates stems cells deliver via carotid artery co-localize with multiple brain metastases (Fig. 3A).  Therefore, it is maintained, given that Shah and Eichler teach that breast cancer and melanoma results in brain metastases, and teach using NSCs to treat breast cancer, melanoma, and brain tumors, and Aboody teaches that NSCs injected into the carotid artery preferentially migrate to melanoma brain metastases, one of skill in the art would reasonably want to treat a patient with brain metastases resulting from breast cancer or melanoma with carotid injected NSCs.  Additionally, there is no explicit teaching in Aboody that intracarotid artery injection cannot be used to administer stem cells, but rather support that stem cells administered via intracarotid artery injection co-localize to brain.  Furthermore it is noted that Shah teaches that MRTCTs described can be administered by any appropriate route that results in an effective treatment in the subject (00150) including intraarterial injection (00151).  Therefore, it is maintained that one of ordinary skill in the art would have a reasonable expectation of success in modifying the method taught by the combined teachings of Shah and Eichler to inject the stem cell composition via the carotid artery.
Applicants provide no arguments or terminal disclaimer to overcome the obviousness-type double patenting rejection.  The rejection is maintained.


Conclusion
	No claims are allowed.





Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632